Citation Nr: 0812539	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  99-01 673	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for anal fissures.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 through 
August 1982, from August 1991 to March 1992, and from 
September 1992 to March 1996.  He also performed active duty 
for training and inactive duty training on various dates.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that, in pertinent part, denied service 
connection for the disabilities listed on title page of this 
decision.  The claims files were transferred to the Nashville 
RO, as the veteran has relocated.  

In his VA Form 9, Substantive Appeal, the veteran requested a 
hearing, but he later withdrew that request.

This case was remanded by the Board in November 2003 and in 
July 2005. 

The issues of service connection for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran was examined and found to be sound at entry 
onto active military service in September 1992.  

2.  Competent medical evidence attributes cervical spine and 
lumbar spine degenerative arthritis to active service.

3.  Competent evidence of a right shoulder disability has not 
been submitted.

4.  There is competent medical evidence tending to link anal 
fissures and hemorrhoids with active service.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine and lumbar 
spine was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  Anal fissures and hemorrhoids were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to service connection for cervical and lumbar 
spine arthritis, anal fissures, and hemorrhoids, the Board is 
granting the benefits sought on appeal.  Accordingly, the 
duty to notify and the duty to assist with respect to those 
issues need not be discussed.  However, service connection 
for a right shoulder disability is denied in the decision 
below.  Thus, VA's duty to notify and to assist regarding 
that claim must be met prior to issuing a denial decision by 
the Board.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.     

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits, but then 
acknowledged that where the decision was issued prior to 
enactment of § 5103 in November 2000, VA did not err in not 
providing such notice.  Rather, the claimant has the right to 
a content-complying notice and proper subsequent VA due 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, VA's duty to notify is satisfied by VA notice letters 
issued in April 2004, December 2005 and in January 2007.  The 
RO readjudicated the claims and issued a supplemental 
statement of the case in December 2007.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether VA must provide a VA medical 
examination or medical opinion, there are four factors for 
consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the veteran was afforded VA 
examinations in June 1997 and in May 2007.  The two reports 
satisfactorily prove that there is no current right shoulder 
disability.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available service medical records (SMRS) and 
post-service clinical records.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of service, the 
disease is presumed to have been incurred in service, even 
though there is no evidence of it during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Cervical Spine

The veteran's DD Form 214 reflects that his Military 
Operational Specialty Code was P55B20, Ammunition Specialist.  
He had also completed a medical specialist course, according 
to the Form.  

In April 1997, the veteran filed his original VA service 
connection claims.  He claimed disability due to "R 
Shoulder/Neck Injury" among others, but provided no details 
except "See Military Medical Records."  

The service medical records (SMRs) contain a September 1992 
enlistment examination report of medical history wherein the 
veteran reported a history of a neck strain in June 1992.  
The neck was examined and found to be normal, however.  Thus, 
the neck was sound when examined for entry into active 
military service in September 1992.  The available SMRs are 
silent for any relevant complaint during the period of active 
service.

According to a VA general medical compensation examination 
report of June 1997, the veteran reported that he was lifting 
ammunition boxes in 1991 and injured his neck.  He felt neck 
pain at the time.  The examining physician noted that a 
magnetic resonance imaging (MRI) report at the time showed 
disc herniation at C3 and C4.  The veteran had responded well 
to physical therapy for this.  The veteran then mentioned a 
second injury.  Reportedly, in 1993, he was struck in the 
right shoulder and thought that he had re-injured his neck.  

Examination of the neck in June 1997 revealed full, painless 
range of motion.  June 1997 VA X-rays showed mild to moderate 
narrowing at C5-6 and C6-7 foramina, however.  The relevant 
diagnosis was neck pain with history of radiculopathy and C5, 
6 denervation, not currently detectable.  

VA examined the veteran again in May 2007.  The VA examiner 
explained that earlier periods of service had no bearing on 
the service connection claims, as all claimed disabilities 
allegedly arose during the most recent, 1992 to 1996, period 
of service.  The veteran again reported that he suffered a 
neck strain after lifting ammunition boxes.  This caused pain 
to the right arm.  Radiating pain was not present during the 
examination, however.  

The May 2007 VA examiner then noted "full" range of neck 
motion with crepitus.  After reporting "full" range of 
motion, the examiner then reported that the veteran could 
flex the neck only to 30 degrees of forward flexion, to 30 
degrees of extension, 15 degrees of right and left lateral 
bending, but to "full" rotation.  X-rays showed minimal 
disc findings.  The diagnosis was mild degenerative arthritis 
of the cervical spine.  The examiner felt that the findings 
"in all likelihood point to the fact that they are related 
to the time period from 1992 to 1996."  According to the 
examiner, this arthritis has a degenerative etiology, rather 
than post traumatic.

There is medical evidence of a current neck disability, which 
is an element of service connection.  Caluza, supra.  The VA 
examiner specifically found mild cervical spine degenerative 
arthritis.  The examiner concluded that the current neck 
disability is not due to a reported injury or injuries during 
active service.  This is significant because it means that 
claimed neck injuries during active service need no further 
analysis for competence and credibility.  The claimed neck 
injuries during active service are irrelevant because these 
injuries did not cause the current degenerative arthritis.

The May 2007 VA examiner has attributed mild degenerative 
arthritis of the cervical spine to the 1992 to 1996 period of 
active service.  No medical professional has controverted 
this opinion.  The Board finds this opinion to be persuasive.  
The neck was clearly found to be normal at entry in September 
1992 and very little time had passed between separation from 
active service and the filing of the claim for service 
connection.  Thus, the probability that the cervical 
foraminal narrowing shown in the June 1997 X-ray did not 
begin until after active service is low.   

Resolving all reasonable doubt in favor of the veteran, 
service connection for cervical spine degenerative arthritis 
is granted.  38 U.S.C.A. § 5107; Gilbert, supra.  

Lumbar Spine

The SMRs note that the spine was examined and found to be 
normal at entry in September 1992.  In his April 1997 VA 
service connection claim, the veteran claimed disability due 
to "chronic lower back pain" but provided no other details 
other than "See Military Medical Records."  His SMRs are 
negative. 

According to a VA general medical compensation examination 
report of June 1997, the veteran reported a history of low 
back pain.  The lumbar spine exhibited full, painless range 
of motion.  The relevant diagnosis was chronic low back pain, 
presently inactive.

In July 1997, the veteran complained of low back pain.  The 
assessment was lumbar sprain and strain.  

VA examined the veteran again in May 2007.  The veteran 
reported a lifting injury to the low back during active 
service that reportedly ruptured the L5-S1 discs.  He 
complained that walking caused back cramps.  Lumbar spine 
range of motion was to 60 degrees of flexion, 10 degrees of 
extension, and to 30 degrees of lateral bending.  Rotation 
was not reported.  X-rays showed significant narrowing at L5-
S1, foraminal stenosis at L5-S1 on the right and left, and 
loss of lordotic curve.  The diagnosis was degenerative 
arthritis of the lumbar spine at L5-S1.  The May 2007 VA 
examiner felt that these lumbar spine findings "in all 
likelihood point to the fact that they are related to the 
time period from 1992 to 1996."  

This analysis of the lumbar spine claim is similar to the 
cervical spine.  The etiology is degenerative, rather than 
post traumatic.  The competent medical evidence attributes 
degenerative arthritis to active service.  No medical 
professional has controverted this opinion.  

Resolving all reasonable doubt in favor of the veteran, 
service connection for lumbar spine degenerative arthritis is 
granted.  38 U.S.C.A. § 5107; Gilbert, supra.  

Right Shoulder

In April 1997, the veteran claimed disability due to "R 
Shoulder/Neck Injury" but provided no other details other 
than "See Military Medical Records."  

The SMRs contain a September 1992 enlistment examination 
report of medical history wherein the veteran reported a 
right shoulder strain in June 1992.  The right shoulder was 
examined and found to be normal at entry, however.  No other 
relevant SMR has been located.

According to a VA general medical compensation examination 
report of June 1997, the veteran reported that in 1993 he was 
struck in the right shoulder and felt pain radiating down the 
right arm.  He still felt occasional right posterior shoulder 
pain on internal rotation of the arm.  Right shoulder 
examination revealed full range of motion with pain when 
touching the left scapula with the right thumb.  The 
diagnosis was possible right rotator cuff tendonitis or tear, 
occasionally a problem.

VA examined the veteran again in May 2007.  The veteran 
reported that he currently had some right arm weakness with 
pain occasionally radiating to the right thumb.  Radiating 
pain was not present during the examination, however.  The 
right shoulder had full, painless range of motion and no 
neurological deficit, except subjective right thumb and index 
finger numbness.  

The salient feature of this claim is that there is no current 
right shoulder disability.  In the absence of medical 
evidence of a current disability, the claim for service 
connection for a right shoulder disability is not plausible.  
The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran claims that he has a right shoulder 
disability, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise, such as offering a diagnosis.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  

In this case, the veteran himself has told his examiner that 
he has no current right shoulder disability.  Thus, there is 
neither lay nor medical evidence of a current right shoulder 
disability.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a right shoulder disability is 
therefore denied.  



Anal Fissures

In April 1997, the veteran filed for service connection for 
"Fissure."  He provided no other details other than "See 
Military Medical Records."  The SMRs contain no relevant 
complaint. 

According to a VA general medical compensation examination 
report of June 1997, the veteran reported intermittent anal 
fissures.  Rectal examination revealed internal tenderness.  
The diagnosis was intermittent anal fissure and internal 
hemorrhoid, fairly quiet at this time.

An April 1997 VA outpatient treatment reports notes that one 
month earlier, the veteran had rectal pain and bleeding due 
to rectal fissure.    

In June 2007, the veteran underwent a VA consultation 
examination.  The hemorrhoids and proctology examiner noted 
that the veteran reported no bleeding in recent weeks, but 
occasional trouble nevertheless.  Rectal examination revealed 
small anterior and posterior fissures, barely painful, and 
small interior hemorrhoids with no bleeding or prolapse.  
Anoscopy was too painful to perform.  The impression was 
rectal bleeding, history of anal fissure, now asymptomatic.  
Treatment included a high fiber diet.

In a June 2007 addendum report, the VA examiner found it 
likely that fissures and were caused or aggravated by active 
military service.  

In this case, there is medical evidence of anal fissures that 
fluctuate in severity of symptoms.  There is medical evidence 
linking fissures with active service.  No medical evidence 
controverts the favorable nexus opinion.  After considering 
all the evidence of record, the Board finds that the evidence 
favors the claim.  Service connection for anal fissures must 
therefore be granted.  



Hemorrhoids 

The SMRs are negative for a complaint of hemorrhoids.  In 
April 1997, the veteran filed for service connection for 
disability due to "Fissure", but provided no details, nor 
did he mention hemorrhoids.  

According to a VA general medical compensation examination 
report of June 1997, the veteran reported that a recent VA 
sigmoidoscopy examination revealed a small internal 
hemorrhoid.  Rectal examination revealed no external or 
internal hemorrhoid, but there was internal tenderness.  The 
relevant diagnosis was internal hemorrhoid, fairly quiet at 
this time.

A June 2007 VA consultation report notes that the veteran 
reported occasional trouble.  Rectal examination revealed 
small interior hemorrhoids with no bleeding or prolapse.  
Anoscopy was too painful to perform.  The impression was 
rectal bleeding, history of anal fissure, now asymptomatic.  
In a June 2007 addendum report, the examiner found it likely 
that hemorrhoids were caused or aggravated by active military 
service.  

In this case, there is medical evidence of small internal 
hemorrhoids.  There is medical evidence linking these 
hemorrhoids with active service.  No medical evidence 
controverts the favorable nexus opinion.  After considering 
all the evidence of record, the Board finds that the evidence 
favors the claim.  Service connection for hemorrhoids must 
therefore be granted.  


ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.

Service connection for degenerative arthritis of the lumbar 
spine is granted.

Service connection for a right shoulder disability is denied.

Service connection for anal fissures is granted.

Service connection for hemorrhoids is granted.


REMAND

According to a VA general medical compensation examination 
report of June 1997, there was history of bilateral 
patellofemoral strain, presently inactive.  According to a 
May 2007 VA examination report, X-rays showed mild 
degeneration and narrowing of the medial aspect of the knees.  
The veteran reported bilateral knee pains.  The examiner then 
concluded that no disability was shown.  This does not 
satisfactorily explain the veteran's complaint of bilateral 
knee pains, especially where the X-rays suggest pathology.  
In order to ensure that the knees are accurately rated, the 
Board must request reexamination.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  All indicated tests 
and studies should be undertaken.  The 
physician should elicit a complete 
history of any knee trauma from the 
veteran and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the knees?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims for right knee 
and left knee disabilities.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


